DETAILED ACTION

Notable art not used in the rejection
Minskoff  [0348] and [0354]  discloses re-purchase of vape cartridges
 
Oberheide [0026] teaches biometric tongue prints
 
Ahmad [0027] teaches entering an authentication code by a tongue pressing on a sensor



Response to Arguments
112b section
The rejection to claim 5 is withdrawn in view of applicant's assertion that the pattern of claim 5 is independent of any pattern claimed in claim 1. 

The rejection to claim 14 is maintained because it remains unclear if the second occurrence of determining is a separate step or is referring to the first occurrence of determining.  The examiner suggests the use of 'the determining' to clarify if they are the same step.

The rejection to claim 17 is withdrawn in view of applicant's explanation of specification [0066]

The rejection to claim 20 is maintained.  Applicant is encouraged to include what elements are counted and what events are used for the begin and end times to determine an elapsed time.


102 / 103 section
Applicant's arguments are moot in view of the new grounds of rejection herein necessitated by applicant's amended claim scope.


Claim Rejections - 35 USC § 112
The previous rejections to claims 2, 5, and 17 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12,  14  and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected because 'registering' does not refer back to 'register'.  Examiner suggests 'the registering'.  Claim 8 is further rejected because 'at least one user-specified pattern' is introduced twice.

Claim 14 is rejected because it is unclear as to if there are 1 or 2 determining steps.

Claim 20 is rejected because the meaning of  'counting a timing of the pattern' is unclear.  This language 
does not have a plain meaning. 

Claims 9-12 are rejected because parent claim 8 is rejected.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6-7 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (US 2013/0150727 hereinafter Phillips.

As to claim 1,   
Phillips discloses an authentication method, comprising: 

registering [0018] enrollment
at least one user-specified  [0005] specific to the individual
pattern [0018] characterization data
to a vaporization device Fig 1 testing unit 10
by: 
detecting, [0016]  transducer 20 for generating spirometric data	
with at least one sensor Fig 2 20
arranged  see Fig 1
in the vaporization device, Fig 1 testing unit 10
an initial plurality of breaths [0018] number of breath samples
inhaled and/or exhaled [0020] exhaled
into   [0020] the subject exerts labial pressure on the mouthpiece 15
	in view of  [0021] exhales completely into the device
the vaporization device, Fig 1 testing unit 10

the initial plurality of breaths [0018] number of breath samples
comprising the at least one user-specified [0005] specific to the individual
pattern; [0018] characterization data

[[communicating from, ]]
the vaporization device, Fig 1 testing unit 10
the at least one user- specified pattern [0018] characterization data
[[to]] an authentication system;  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30
and storing, [0018] storing
with at least one processor Fig 2 12 
of the authentication system,  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30
the at least one user-specified pattern  [0018] characterization data
as a benchmark [0021] the original characterization data
for authentication  [0020] authentication
requests;  [0021] when an individual wishes to access a secure area…

detecting, [0021] monitored by the spirometric sensor 20
with the at least one sensor Fig 2 20
arranged in the vaporization device,  Fig 1 testing unit 10 
a plurality of breaths 
[0021] breath sample 
in view of [0016] breath samples
inhaled from and/or exhaled [0021] exhales
into the vaporization device,  Fig 1 testing unit 10
by a user [0021] the subject

the plurality of breaths  
[0021] breath sample 
in view of [0016] breath samples
comprising at least one pattern; 
[0021] These data

and communicating, [0021] transmits
from the vaporization device, Fig 1 testing unit 10
authentication data [0021] a unique encrypted identifier
representing the unique encrypted identifier is unique to unit 10 which is representative of the 
subject that contemporaneously provides the plurality of breaths
the at least one pattern [0021] These data
to the authentication system;  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30

and authenticating, [0021] identity is confirmed
with the authentication system, Fig 2 inclusive of  Fig 1 10 and  Fig 2 30
the user [0021] the subject
based on comparing the at least one pattern to the at least one user-specified pattern.
[0021] These data are compared with the original to confirm the subjects identity

Phillips does not literally state 
communicating from,  the vaporization device, the at least one user- specified pattern to an authentication system;  

However, before the effective filing date, it would have been obvious to a person having ordinary skill in the art   
that Phillips teaches: 
communicating from,  the vaporization device, the at least one user- specified pattern to an authentication system
Because, fig 2 shows flow sensor 20 connected to A/D converter 18.  This connection indicates that 
the breathing pattern detected by flow sensor 20 is communicated to the A/D converter prior to storage in memory 14 as disclosed in [0018] to thereby arrive at the claimed invention.  see also [0021]



As to claim 6,   
Phillips discloses
determining, with a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10
that the at least one pattern 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
matches [0021] compared
at least one authentication pattern 
[0021] data compared with original subject characterization data from the enrollment to 
confirm the subjects identity
associated with the user; 
	[0018] the individual will be required to complete an enrollment process

and generating, with the controller, the authentication data
[0021] a unique encrypted identifier
in response to [0021] in the event the individual's identity is confirmed
determining that the at least one pattern matches the at least one authentication pattern.
0021] data compared with original subject characterization data from the enrollment to 
confirm the subjects identity



As to claim 7, 
Phillips discloses 	
the authentication data [0021] a unique encrypted identifier
 is communicated  [0021] transmits
to the authentication system Fig 2 security station 30
via a mobile device Fig 2 16
in localized communication [0017] 16 enables unit 10 to communicate with station 30
with the vaporization device. Fig 1 testing unit 10


As to claim 13,   
Phillips discloses an authentication method, comprising: 
detecting, [0016]  transducer 20 for generating spirometric data	
with at least one sensor Fig 2 20
arranged  see Fig 1
in the vaporization device, Fig 1 testing unit 10
an initial plurality of breaths [0018] number of breath samples
inhaled and/or exhaled [0020] exhaled
into   [0020] the subject exerts labial pressure on the mouthpiece 15
	in view of  [0021] exhales completely into the device
the vaporization device, Fig 1 testing unit 10

the initial plurality of breaths [0018] number of breath samples
comprising the at least one user-specified [0005] specific to the individual
pattern; [0018] characterization data

[[communicating from, ]] the vaporization device, Fig 1 testing unit 10
the at least one user- specified pattern [0018] characterization data
[[to]] an authentication system;  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30
and storing, [0018] storing
with at least one processor Fig 2 12 
of the authentication system,  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30
the at least one user-specified pattern  [0018] characterization data
as a benchmark [0021] the original characterization data
for authentication  [0020] authentication
requests;  [0021] when an individual wishes to access a secure area…

detecting, [0021] monitored by the spirometric sensor 20
with at least one sensor Fig 2 20
arranged in a vaporization device, Fig 1 testing unit 10
a plurality of breaths 
[0021] breath sample in view of [0016] breath samples
from a user, [0021] an individual

the plurality of breaths 
[0021] breath sample 
in view of [0016] breath samples
comprising at least one pattern; 
[0021] These data

determining, with at least one processor, Fig 1   microprocessor 12
that the at least one pattern 
[0021] These data
matches [0021] compared
at least one user-specified pattern 
[0021] breath sample in view of [0016] breath samples
associated with the user; 
	[0018] the individual will be required to complete an enrollment process

and in response to determining that the at least one pattern matches the at least one authentication pattern, authenticating, with at least one processor, 
	[0021] the individuals identity is confirmed
a transaction [0025] financial transaction
between the user [0021] an individual
and a merchant. [00021] business
2-5, 8-12,  and 14- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips  in view of Keays(US 2013/0021153 hereinafter Keays)  .

As to claim 2, Phillips teaches all the subject matter pointed out in the above 103 rejection of parent claim 1. 

As to claim 2,   
Phillips discloses
a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10
the merchant system   [00021] business
input the plurality of breaths [0018] provide a number of breath samples
the authentication system . 
Fig 1 memory 14 and microprocessor 12
in view of  [0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity
	Phillips does not disclose
receiving, with a controller arranged in the vaporization device, data from at least one of the merchant system and the transaction processing system; and prompting, with an indicator arranged on the vaporization device, a user of the vaporization device to input the plurality of breaths 
to the vaporization device in response to receiving the data from the authentication system . 
 Keays teaches
receiving, 
[0099] breath requests from the monitoring station 
in view of [0099] bi-directional communications
with a controller Fig 10 360
arranged in the vaporization device, Fig 10 300
data [0099] breath requests
from the transaction processing system;  Fig 10 500
and prompting, 
[0099] reminder reminding the user that the breath testing session is due
also [0105] prompting the user by flashing
see also  [0119 - 0120] a GUI on the breath test unit may display the reminderwith an indicator 
[0099] bi-directional communications
also  [0105] power LED
see also  [0119 - 0120] a GUI on the breath test unit may display the reminder
arranged on the vaporization device, Fig 10 300
a user [0099] reminder reminding the user
of the vaporization device Fig 10 300
to input [[the plurality of ]]breath[[s ]] [0105] prompting the user to blow
to the vaporization device Fig 10 300
in response to receiving the data 
[0099] breath requests from the monitoring station 
in view of [0099] bi-directional communications
	in further view of [0105]  receives a status signal indicating a successful authentication
from the authentication system.  Fig 10 600
therefore
	Phillips as modified by Keays teaches
and based on data received from the authentication system, prompt a user of the vaporization device to input the plurality of breaths to the vaporization device.


because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

As to claim 3,   
Phillips discloses 
a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10

the merchant system   [00021] business

input the plurality of breaths 
[0018] provide a number of breath samples 
and [0016] breath samples

the authentication system . 
Fig 1 Security Station 30

initiating, [0021] the subject presses test button 26 in view of  Fig 1
with the controller, Fig 1   microprocessor 12
an authentication mode [0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity
of the vaporization device; Fig 1 testing unit 10

and in response to initiating the authentication mode, 
[0021] the subject presses test button 26 in view of  Fig 1
detecting [0021] these data are compared
the plurality of breaths. [0016] breath samples

Phillips does not disclose
receiving, with a controller arranged in the vaporization device, data from the authentication system ; initiating, with the controller, an authentication mode of the vaporization device; and in response to initiating the authentication mode, detecting the plurality of breaths.

Keays teaches
receiving, 
[0099] breath requests from the monitoring station 
in view of [0099] bi-directional communications
see also  [0119 - 0120] a GUI on the breath test unit may display the reminder
with a controller Fig 10 360
arranged in the vaporization device, Fig 10 300
data [0099] breath requests
from the authentication system;  Fig 10 600



Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

As to claim 4,   
Phillips discloses 
receiving, [0021] upper lip on galvanic probes 22 and lower lip on IR ball lens of pulse sensor 24
with a controller Fig 1   microprocessor 12
arranged in the vaporization device, Fig 1 testing unit 10
at least one biometric input [0019] lip pulse photoplethysmography
from the user; [0021] individual

and determining, 
with the controller, Fig 1   microprocessor 12
that the user is not authenticated based at least partially on the at least one biometric input, 
	[0021]  identity is not confirmed
wherein the user is [[prompted]] to provide the plurality of breaths  [0016] breath samples
[[in response to]] 
determining that the user is not authenticated.[0025] different time periods of access
	Phillips does not disclose
wherein the user is prompted to provide the plurality of breaths  

the user to provide a plurality of breaths in response to determining that the user is not 
authenticated

Keays teaches
wherein the user is prompted
[0099] reminder reminding the user that the breath testing session is due
also [0105] prompting the user by flashing
see also  [0119 - 0120] a GUI on the breath test unit may display the reminder
to provide [[the plurality of ]]breath[[s ]]  [0105] prompting the user to blow

therefore
	Phillips as modified by Keays teaches
provide the plurality of breaths to the vaporization device.

prompting the user to provide a plurality of breaths in response to determining that the user is not 
authenticated

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  
For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  

Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  

And further, Phillips discloses that the authenticated access is provided for a particular timeframe.  Likewise, Keays teaches that a user may be prompted when the testing session is due

Therefore, one of ordinary skill in the art would understand that Keays' prompt based on when the session is due, may be based on Phillips' timeframe thereby rendering obvious:
prompting the user to provide a plurality of breaths in response to determining that the user is not authenticated

Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

Claim 5 is rejected on the basis previously presented in the rejection of claim 4, specifically Phillips' [0019] lip pulse photoplethysmography 

As to claim 8,   
Phillips discloses an a vaporization device, comprising: 
a mouthpiece; Fig 1 inlet orifice 15

at least one sensor Fig 2 20
configured to detect  [0021] monitored by the spirometric sensor 20
a plurality of breaths
[0021] breath sample 
in view of [0016] breath samples
inhaled from and/or exhaled [0021] exhales
into the mouthpiece;[0021] breath samples travel through the inlet orifice

and at least one controller Fig 1   microprocessor 12
in communication with the at least one sensor, Fig 2 20  in view of  Fig 1

the at least one controller programmed and/or configured to: 
register [0018] enrollment
at least one user-specified  [0005] specific to the individual
pattern [0018] characterization data
to a vaporization device Fig 1 testing unit 10
wherein the registering of the at least one user-specified pattern comprises the controller configured to:
              detect, [0016]  transducer 20 for generating spirometric data	
with at least one sensor Fig 2 20
arranged  see Fig 1
in the vaporization device, Fig 1 testing unit 10
an initial plurality of breaths [0018] number of breath samples
inhaled and/or exhaled [0020] exhaled
into   [0020] the subject exerts labial pressure on the mouthpiece 15
		in view of  [0021] exhales completely into the device
the vaporization device, Fig 1 testing unit 10

the initial plurality of breaths [0018] number of breath samples
comprising the at least one user-specified [0005] specific to the individual
pattern; [0018] characterization data

[[communicate  from, ]]
the vaporization device, Fig 1 testing unit 10
the at least one user- specified pattern [0018] characterization data
[[to]] an authentication system;  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30

causing at least one processor Fig 2 12
of the authentication system Fig 2 inclusive of  Fig 1 10 and  Fig 2 30
to  store, [0018] storing
 the at least one user-specified pattern  [0018] characterization data
as a benchmark [0021] the original characterization data
for authentication  [0020] authentication
requests;  [0021] when an individual wishes to access a secure area…


communicate  with [0021] unit 10 transmits a unique identifier and code to station 30
an authentication system;  Fig 2 inclusive of  Fig 1 10 and  Fig 2 30

	


Phillips does not literally state 
communicate from,  the vaporization device, the at least one user- specified pattern to an authentication system;  

However, before the effective filing date, it would have been obvious to a person having ordinary skill in the art   
that Phillips teaches: 
communicating from,  the vaporization device, the at least one user- specified pattern to an authentication system
Because, fig 2 shows flow sensor 20 connected to A/D converter 18.  This connection indicates that 
the breathing pattern detected by flow sensor 20 is communicated to the A/D converter prior to storage in memory 14 as disclosed in [0018] to thereby arrive at the claimed invention.  see also [0021]


Phillips does not disclose
and based on data received from the authentication system, prompt a user of the vaporization device to input the plurality of breaths to the vaporization device.

Keays teaches
and based on data [0099] breath requests in view of  Fig 10 Commands
received from the authentication system, 
[0099] breath requests from the monitoring station
in view of [0099] bi-directional communications
prompt [0099] reminder reminding the user that the breath testing session is duea user [0099] reminder reminding the user
of the vaporization device Fig 10 300 breath test unit
to input [[the plurality of ]]breath[[s ]] [0105] blow into the breath testing unit
to the vaporization device. Fig 10 300 breath test unit


therefore
	Phillips as modified by Keays teaches
and based on data received from the authentication system, prompt a user of the vaporization device to input the plurality of breaths to the vaporization device.

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

Claims 9 and 10 are rejected on the basis previously presented in the rejection of claim 2. 


As to claim 11,   
Phillips discloses
in response to receiving data [0021] the subject presses test button 26 in view of  Fig 1
[[from]] the authentication system, Fig 1 Security Station 30
initiating an authentication mode.
[0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity

	Phillips does not disclose
in response to receiving data  [[from]] the authentication system,  initiating an authentication mode.

	Keays teaches
 in response to receiving data  [0099] breath requests from the monitoring station
from the authentication system,  Fig 10 600
initiating an authentication mode. [0103] authentication process

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

As to claim 12,   
Phillips discloses the at least one controller is further programmed and/or configured to: 
detect [0021] monitored by the spirometric sensor 20
the plurality of breaths [0018] a number of breath samples
in response to initiating
[0021] the subject presses test button 26 in view of  Fig 1
the authentication mode.
[0021] data compared with original subject characterization data from the 
enrollment to confirm the subjects identity

Claim 14 are rejected on the basis previously presented in the rejection of claim 4. 
Claim 15 is rejected on the basis previously presented in the rejection of claim 4, specifically Phillips' [0019] lip pulse photoplethysmography 
As to claim 16,   
Phillips discloses the plurality of breaths comprise at least one of inhalation and exhalation [0021] exhales

As to claim 17,   
Phillips discloses 
the at least one pattern 
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
comprises 
a series of breaths [0018] a number of breath samples [0016] breath samples

	Phillips does not disclose
the at least one pattern comprises a series of breaths and pauses

Keays teaches 
the at least one pattern comprises a series of breaths and pauses
	[0088]  the pressure sensor enables the air sampling system to sample the breath after a 
set time 



Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Phillips and Keays as elements known in the prior art combined to yield predictable results.  For example, Phillips discloses breathing a plurality of breaths in [0016 and 18].  Moreover, both Phillips and Keays include authentication systems that communicate with a vaporization device that provides authentication data for authentication .  Although Phillips and Keays differ in the type of authentication data used,  Phillips and Keays may be combined to arrive at the claimed invention because all the limitations are taught by Phillips and/or Keays and inventions of Phillips and  Keays may clearly be combined using known techniques in electronic design such that combination of Phillips and  Keays may be prompted by an authentication system to breath into the vaporization device for the purpose of authentication.

As to claim 18,   
Phillips discloses 
deriving interpreted as  'have as a root of origin'  see Google : "define derive"
a numerical value 
[0021] in the event the user's identity is confirmed, transmit a unique encrypted identifier
from the at least one pattern.
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)

Claim 19 is rejected on the basis on claim 18 because Phillips 'identifier' in [0021] amounts to the claimed PIN in view of the broadest reasonable interpretation of the term PIN.


As to claim 20,   
Phillips discloses 
the numerical value[0021] in the event the user's identity is confirmed, transmit a unique 
encrypted identifier
	is derived based on [0021] in the event the individuals identity is confirmed
	counting [0019] exhaled volumetric airflow
	a timing [0019] characterized by duration (T),
	of the pattern
[0018] characterization data
in view of [0019] exhaled volumetric airflow rate 
in view of [0019] characterized by duration (T), capacity (V), and shape (S)
Conclusion

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520. The examiner can normally be reached M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431